 Case 3:20-cv-00374-JPG Document 28 Filed 06/03/21 Page 1 of 1 Page ID #123




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

GARY NOVICH,                                    )
                                                )
Plaintiff,                                      )
                                                )
        v.                                      )          No.     20-cv-374 JPG
                                                )
KENNETH M. ROZELL, chief, in his                )
official capacity and NICHOLAS S.               )
ARNOLD, officer, in his individual              )
capacity only,                                  )
                                                )
Defendants.                                     )


                               MEMORANDUM AND ORDER


        This matter comes before the Court on a stipulation of dismissal (doc. 27). Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action without a court

order pursuant to a stipulation signed by all parties. Here, the parties have presented a

stipulation of dismissal. Pursuant to the parties’ stipulation, this case is DISMISSED with

prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: June 3, 2021


                                              s/J. Phil Gilbert
                                              UNITED STATES DISTRICT JUDGE
